Citation Nr: 0718307	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of 
aseptic necrosis, status post total right hip replacement 
(right hip disability).

3.  Entitlement to service connection for residuals of 
aseptic necrosis, status post total left hip replacement 
(left hip disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
June 1948 and June 1952 to May 1957.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in October 2006.  The case was remanded in December 
2006 for further development.  It has been returned for 
review by the Board.  

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 U.S.C.A. § 7101; 38 C.F.R. § 20.900.

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  A low back disability was first manifested many years 
after service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.

2.  A right hip disability was first manifested many years 
after service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.  Arthritis of the hip was first shown years post-
service.


CONCLUSIONS OF LAW

1.  The veteran's right hip disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The veteran's low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he injured his low back and right 
hip during service when he was involved in an automobile 
accident.  He asserts that this led to the development of 
degenerative disk disease of the lumbar spine and replacement 
of the right hip.  

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in August 2002, June 2003, and January 
2007.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for a low back disability and right hip 
disability

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131  

Certain disorders, such as arthritis, may be presumed to have 
been incurred in service where shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA and private records show diagnoses that include total 
right hip replacement and degenerative disk disease of the 
lumbar spine.  These diagnoses satisfy the first element of 
Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding the low 
back or right hip.  

The veteran believes that he originally injured his back and 
hip when he was involved in a head-on collision while serving 
on active duty.  Significantly, however, a review of the 
records associated with treatment for his automobile accident 
injuries does not show any complaints or clinical references 
to either his hips or back.  The Board finds the 
contemporaneous medical records more probative regarding the 
element of in-service incurrence.

Moreover, the lack of treatment for any right hip or low back 
disability for an extended period following service discharge 
would tend to indicate the absence of a significant inservice 
injury to the hips and low back.  The earliest evidence 
documenting hip problems consists of a January 1986 private 
medical report that shows a diagnosis of bilateral hip 
aseptic necrosis.  Significantly however, this is more than 
29 years after service discharge.  While the clinical record 
indicates that the veteran reported a year history of hip 
pain, this is still an extensive period of time subsequent to 
service discharge in 1957 before a hip disability is 
identified.  See, Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  Recently, there is 
indication that there was arthritis of the hips.  This is not 
shown to be present in service, and is not shown to be 
present until many years after separation from service.

The same is true regarding a back disability.  An October 
1986 private record shows that the veteran was treated for 
lumbar strain after falling 6 feet out of a tree.  The record 
does not clearly denote a diagnosis of degenerative disk 
disease until February 2007.  This is an extended period of 
time after service discharge.  

Furthermore, the record does not contain any competent 
medical opinion which relates the currently diagnosed right 
hip and low back disabilities to the veteran's military 
service.  In fact, the only medical opinions of record 
indicate that there is no causal relation ship between his 
disabilities and military service.  A VA examiner in February 
2007 examined the veteran and reviewed his medical history.  
This examiner concluded that it was less likely than not that 
the veteran's disabilities were related to the inservice 
automobile accident.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for low back and 
right hip disabilities.  Therefore, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.  


REMAND

The veteran also claims that a left hip disability had its 
onset during military service.  As referred to above, the 
Board remanded this case in December 2006.  The Board 
requested VA examination.  The Board requested that the 
examiner review the C-file and render an opinion as to 
whether his bilateral hip disabilities were related to his 
military service.  VA examinations were conducted in February 
2007.  The examiner concluded that a right hip disability was 
unrelated to military service.  However, the examiner failed 
to comment on the left hip disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held, in 
Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Further 
medical opinion is needed.

The case is REMANDED to the RO for the following 
developments:

1.  The RO should make arrangements with 
the Dallas, Texas, VA medical facility 
for the veteran's claims folder to be 
forwarded to the examiner who conducted 
the VA examinations in February 2007 (or, 
if unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  The veteran's complete claims 
folder must be made available to the 
examiner.  In an addendum, the examiner 
should provide opinion as to whether the 
veteran's left hip disability is at least 
as likely as not (that is, a probability 
of 50 percent or better) related to 
military service?  A complete rational 
for any opinion expressed should be 
included in the report.  If it is 
determined that additional examination is 
needed in order to render an opinion, 
such examination should be scheduled.

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


